In a motion for rehearing, pleasing because of its courteous statements of difference with this court's opinion, appellant again questions the right of the trial court to assume as a fact that Kay Baucham was an accomplice, and to so tell the jury in his charge. Baucham was a State witness and admitted on cross-examination by appellant that he had been convicted and sentenced to a year in the penitentiary for his participation in the instant transaction. There is nothing in the record seeming to call in question the plain duty of the court to give a charge to the effect that Baucham was an accomplice. The rule seems well settled that parties jointly or separately indicted for the same offense, and whose cases are undisposed of, are accomplices when placed on the witness stand by the State.
It would seem plain that those watching four men in the night-time working around a fire might be able to state positively that at the same time or at different times, each man was doing something, — to the boiler, — to the fire, — or to the other matters connected with the manufacture of liquor then taking place; but if on cross-examination the watchers should fail to identify a particular man, or connect him with a particular act, this would but weaken the force of their statements as witnesses, but would not suffice to reject such testimony. The principle involved in this seems vastly different from that raised by a question as to who would be deemed in charge of the still, asked of one who had observed the acts and movements of said four men in and around it. Clearly such a question would call for an opinion of the witness, — an opinion which the jury might draw as easily and fully as the witness himself, provided the latter detailed what each man was doing and saying. Both from the bill of exceptions and statement of facts we observe that while the court declined to permit Kay Baucham to give his conclusion as to who appeared to be in control and management of the still from the movements of the parties, he did permit said witness to detail the acts of said parties, and with particular reference to the appellant, to state that appellant did nothing in reference to the fire, the boiler, etc., and as far as the witness could tell took no part whatever in the manufacture of the liquor.
Being unable to agree with the soundness of either contention made by appellant in his motion, the same will be overruled.
Overruled. *Page 186